
	

114 HRES 714 IH: Supporting the goals and ideals of the Fair Housing Act and Fair Housing Month, which includes bringing attention to the discrimination faced by minority populations in the United States in housing and housing-related transactions on the basis of race, color, national origin, sex, familial status, disability, and religion.
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 714
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2016
			Mr. Al Green of Texas (for himself, Mr. Conyers, Mr. Grijalva, Ms. Lee, Mr. Lewis, Ms. Schakowsky, Ms. Maxine Waters of California, Mr. Butterfield, Ms. Clarke of New York, Mr. Fattah, Mr. Honda, Mr. Bishop of Georgia, Mr. Rangel, Mr. Ellison, and Mr. Hastings) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Supporting the goals and ideals of the Fair Housing Act and Fair Housing Month, which includes
			 bringing attention to the discrimination faced by minority populations in
			 the United States in housing and housing-related transactions on the basis
			 of race, color, national origin, sex, familial status, disability, and
			 religion.
	
	
 Whereas April 11, 2016, marked the 48th anniversary of the enactment of the Fair Housing Act (title VIII of the Civil Rights Act of 1968; Public Law 90–284);
 Whereas September 13, 2016, marks the 28th anniversary of the enactment of the Fair Housing Amendments Act of 1988 (Public Law 100–430);
 Whereas the Chicago Freedom Movement, led by the Reverend Doctor Martin Luther King, Jr., expanded the fight for civil rights from the South to the North, raised the national consciousness about housing discrimination, and shaped the debate that led to the landmark fair housing legislation that is the Fair Housing Act;
 Whereas the National Advisory Commission on Civil Disorders, appointed by President Lyndon B. Johnson and commonly known as the Kerner Commission, found in 1968 that [o]ur nation is moving toward two societies, one black and one white—separate and unequal;
 Whereas Congress passed the Fair Housing Act as part of the Civil Rights Act of 1968, and President Lyndon B. Johnson signed the Act into law on April 11, 1968, one week after the assassination of the Reverend Doctor Martin Luther King, Jr.;
 Whereas the Fair Housing Act prohibits discrimination in housing and housing-related transactions on the basis of race, color, national origin, and religion;
 Whereas in section 808 of the Housing and Community Development Act of 1974, the Congress amended the Fair Housing Act to prohibit discrimination on the basis of sex;
 Whereas the Fair Housing Amendments Act of 1988, passed by overwhelming margins in Congress, included protection on the basis of familial status and disability, created an important enforcement mechanism, and expanded the definition of discriminatory housing practices to include interference and intimidation, requiring the Department of Housing and Urban Development to issue regulations to implement and interpret the Fair Housing Act and report annually to the Congress on the nature and extent of housing discrimination;
 Whereas the intent of the Congress in passing the Fair Housing Act was broad and inclusive, to advance equal opportunity in housing and achieve racial integration for the benefit of all people in the United States;
 Whereas where one lives affects educational attainment, employment opportunities, access to healthcare, and home equity;
 Whereas the majority of Americans support neighborhood integration, and numerous studies have shown the universal benefits of residential integration;
 Whereas more than 4,000,000 violations of fair housing laws still occur each year against people of all protected classes, and testing of the enforcement of fair housing laws continues to uncover a high rate of discrimination in the rental, sales, mortgage lending, and insurance markets;
 Whereas less than 1 percent of violations of fair housing laws are reported each year; Whereas fair housing centers funded by Fair Housing Initiatives Program (FHIP) are the front line in the effort to resolve housing discrimination;
 Whereas in 2015, approximately 27,600 housing discrimination complaints were filed, of which 19,400 complaints were resolved by fair housing centers;
 Whereas the Fair Housing Assistance Program (FHAP) provides fair housing grants annually on a noncompetitive basis to State and local fair housing enforcement agencies, which are used for complaint processing, administrative costs, special enforcement efforts, training, and other projects designed to enhance the agencies’ administration and enforcement of their fair housing laws;
 Whereas fair housing education and enforcement play a pivotal role in increasing housing choice and minority homeownership and combating predatory lending;
 Whereas the Fair Housing Act is an essential component of our Nation’s civil rights legislation; and
 Whereas the month of April 2016 is officially celebrated as Fair Housing Month: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the significance of Fair Housing Month;
 (2)upon the occasions of the 48th anniversary of the enactment of the Fair Housing Act and the 28th anniversary of the enactment of the Fair Housing Amendments Act of 1988, supports the goals and ideals of such Acts and of Fair Housing Month;
 (3)supports activities to recognize and celebrate the important historical milestones represented by the anniversaries of the enactment of such Acts; and
 (4)encourages all people and levels of government to rededicate themselves to the enforcement and the ideals of fair housing laws.
			
